Citation Nr: 0425879	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of a rating reduction from 10 percent to 0 
percent, effective September 1, 2001, for service-connected 
hemorrhoids.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2001 
and March 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on their part.

REMAND

The veteran was initially service-connected for hemorrhoids, 
effective March 15, 1998, evaluated as zero percent 
disabling.  Following a hemorrhoidectomy in April 1998 and a 
VA examination in May 1998, the veteran's disability rating 
was increased to 10 percent in a June 1999 rating decision, 
pending reexamination in two years.  The veteran was 
reexamined in February 2001 and found to be asymptomatic.  In 
April 2001, the RO proposed a rating reduction, and, in a 
June 2001 decision reduced his rating to zero percent, 
effective September 1, 2001.  The veteran contested this 
rating reduction in a May 2001 notice of disagreement.  He 
presented for another VA examination in February 2002, where 
he was again found to be asymptomatic for hemorrhoids.  In a 
March 2002 rating decision, the RO continued the veteran's 
rating for hemorrhoids as noncompensably disabling.  The 
veteran filed a second notice of disagreement in March 2003, 
arguing for an increased rating.

The RO issued the veteran a statement of the case in March 
2003.  That statement of the case did not, however, discuss 
the provisions and regulations pertinent to the propriety of 
rating reductions.  As such, it is not sufficient as 
pertinent to the veteran's appeal for restoration of his 10 
percent rating assignment.  

Furthermore, the record does not reflect that the RO has 
complied with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  The VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  In this case, the veteran has not been properly 
advised of VA's duties to notify and assist him in his 
appeal.  Additionally, in his May 2003 Form 9 the veteran 
asserts that he continues to experience rectal pain and 
bloody stool with painful recurrences of large hemorrhoids.  
Insofar as examination in 2002 failed to demonstrate the 
current existence of hemorrhoids, and, further, since the 
last VA outpatient evidence of record is dated in 2000, 
remand for additional development in indicated consistent 
with the VCAA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied.  This includes advising the 
veteran as to the nature of the evidence 
needed to support his claim for 
restoration of his previous 10 percent 
rating and/or entitlement to a 
compensable/increased rating for 
hemorrhoids.  The RO should advise the 
veteran what evidence VA will request on 
his behalf and what evidence the veteran 
himself should submit and otherwise 
request him to submit all pertinent 
evidence in his possession to VA.  

2.  The RO should specifically request 
the veteran to identify the names and 
addresses of all health care providers 
(VA or non-VA) where he has received 
treatment for hemorrhoids since in or 
around 2000.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file, to 
include updated treatment records from 
the VA Medical Center in Detroit, 
Michigan.  The RO should, in any case, 
ensure that relevant records of VA 
treatment or evaluation are associated 
with the claims file.

3.  The RO should also review the claims 
file to determine whether any evidence of 
a change in the veteran's symptomatology 
warrants additional medical development 
such as obtaining another VA examination 
consistent with 
38 C.F.R. § 3.159(c)(4)(i).  If such 
examination is deemed warranted, the 
claims file should be made available to 
an examiner with the appropriate 
expertise to confirm or refute the 
existence of symptomatic hemorrhoids.  

4.  After all indicated development has 
been completed to the extent possible, 
the RO should again review the record and 
adjudicate the issue of entitlement to 
restoration of a 10 percent rating for 
hemorrhoids and entitlement to an 
increased rating for service-connected 
hemorrhoids (to the extent not mooted by 
the adjudication of the issue of 
restoration).  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a statement of the 
case.  That statement of the case should 
include a recitation of all regulations 
pertinent to his claims, to include 
38 C.F.R. § 3.105(e) (2003) in regards to 
his restoration claim.  Also to be 
included in the statement of the case is 
recitation of the evidence considered in 
adjudicating both claims, and the reasons 
and bases for the determination made.  
The veteran and his representative should 
be given the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded 
by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


